Citation Nr: 0309022	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  00-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disorder 
manifested by shortened roots on the lower incisors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart






INTRODUCTION

The veteran served on active duty from November 1988 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, denied 
entitlement to service connection for a dental disorder.

While the claim was pending, this matter was transferred to 
the Waco, Texas RO in May 2001.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In November 2002 the Board undertook additional development 
on the issue reported on the title page pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  This has been 
completed.  In April 2003 the Board provided notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  The representative submitted a supplemental brief 
in April 2003 in support of the veteran's claim.    




In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the November 2002 development the Board 
obtained a report of a VA dental opinion which addressed the 
issue of entitlement to service connection for a dental 
disability manifested by shortened roots on the lower 
incisors.  This report was completed in March of 2003.  This 
evidence has not been considered by the RO, and the appellant 
has not waived initial RO consideration of this evidence.  38 
C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  

3.  The RO should review the March 2003 
dental examination report to ensure it is  
responsive to and in complete compliance 
with the Board's directives and 
development and if not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  The RO should readjudicate the issue 
of entitlement of service connection for 
a dental disability manifested by 
shortened roots on the lower incisors.   
This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
June 2002 supplemental statement of the 
case (SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  The 
SSOC must contain notice of all relevant action taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


